Exhibit 10.3

 

 

 

AMENDMENT and WAIVER

 

TO THE

 

STOCK PURCHASE AGREEMENT

 

This Amendment and Waiver to the Stock Purchase Agreement (this “Amendment”)
effective as of April 1, 2014, to the Stock Purchase Agreement referred to below
is entered into by and among PSM Holdings, Inc., a Delaware corporation (the
“Company”), LB Merchant PSMH-1 LLC, a Florida limited liability company
(“PSMH-1”), and Riverview Group LLC (“Riverview” and collectively with PSMH-1,
the “Purchasers”).

 

RECITALS

 

WHEREAS, the parties entered into that certain Stock Purchase Agreement dated as
of February 4, 2013 (the “Original Stock Purchase Agreement”) between the
Company and the Purchasers, pursuant to which PSMH-1 purchased Series A 6%
Convertible Preferred Stock and Riverview purchased Series B 6% Convertible
Preferred Shares from the Company;

 

WHEREAS, the parties hereto now wish to amend the Original Stock Purchase
Agreement and the Purchasers are willing to grant a limited waiver of the
Company’s compliance with certain terms of the Original Stock Purchase
Agreement, all as set forth herein (as so amended and waived, the “Stock
Purchase Agreement”);

 

WHEREAS, the Company is proposing to enter into a new stock purchase agreement
(the “New Stock Purchase Agreement”) with various investors to raise operating
funds for the Company through the sale of shares of Series C Preferred Stock and
Series D Preferred Stock (as defined in the New Stock Purchase Agreement);

 

WHEREAS, pursuant to the terms of the Original Stock Purchase Agreement, certain
of the terms proposed in the New Stock Purchase Agreement may conflict with or
trigger certain events which would be detrimental to the transaction proposed in
the New Stock Purchase Agreement;

 

WHEREAS, Section 8.5 of the Original Stock Purchase Agreement permits the
parties thereto to amend the agreement and to waive any of the provisions
thereof; and

 

WHEREAS, the Purchasers believe that the transaction contemplated by the New
Stock Purchase Agreement would be in the best interests of the Company and would
act to protect their interest in the Company and are therefore willing to enter
into this Amendment to permit the transaction contemplated by the New Stock
Purchase Agreement to proceed to closing.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.     DEFINITIONS. Reference is hereby made to the Original Stock Purchase
Agreement for a statement of the terms thereof. All terms used in this Amendment
which are used but not otherwise defined herein shall have the same meanings
herein as set forth in the Stock Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

2.     AMENDMENTS.

 

(a)     Amendments to Section 1.1 (Definitions). The following definitions in
Section 1.1 of the Stock Purchase Agreement are amended or added to read as
follows:

 

“Knowledge” shall mean, as it relates to the Company, the actual knowledge of
Kevin Gadawski, in each case upon reasonable inquiry.

 

“Registrable Securities” means Series A Registrable Securities, Series B
Registrable Securities, Series C Registrable Securities, and Series D
Registrable Securities. Securities held by a Purchaser or its assigns shall no
longer be deemed to be Registrable Securities at the time the amount of such
Registrable Securities can be sold under Rule 144 within a three-month period
without limitation as to the number of Registrable Securities held by the
Purchaser or its assign pursuant to paragraph (e) of Rule 144.

 

“Series C Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
March 31, 2014, to authorize and establish the terms of 4,000 shares of Series C
Preferred Stock.

 

“Series D Certificate of Designations” means the Certificate of Designations,
Preferences and Rights filed with the Delaware Secretary of State on or about
March 31, 2014, to authorize and establish the terms of 2,000 shares of Series B
Preferred Stock.

 

“Series C Preferred Stock” means the Series C 6% Convertible Preferred Stock
created pursuant to the Series C Certificate of Designations and as amended from
time to time.

 

“Series D Preferred Stock” means the Series D 6% Convertible Preferred Stock
created pursuant to the Series D Certificate of Designations and as amended from
time to time.

 

“Series C Registrable Securities” means any Series C Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

“Series D Registrable Securities” means any Series D Conversion Shares, together
with any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.

 

(b)     Amendments to Section 5.4 (Registration Expenses). Section 5.4 of the
Stock Purchase Agreement is amended to read as follows:

 

Registration Expenses. The Company shall pay (or reimburse the Holders of the
Registrable Securities included in a Registration Statement for) all fees and
expenses incident to the performance of or compliance with Article V of this
Agreement, including without limitation (a) all registration and filing fees and
expenses, including without limitation those related to filings with the SEC,
any Trading Market and in connection with applicable state securities or Blue
Sky laws, (b) printing expenses (including without limitation expenses of
printing certificates for Registrable Securities and of printing Prospectuses
requested by the Holders of the Registrable Securities included in a
Registration Statement), (c) messenger, telephone and delivery expenses incurred
by the Company, (d) fees and disbursements of counsel for the Company, (e) fees
and expenses of all independent certified public accountants, underwriters
(excluding commissions relating to sales of Registrable Securities) and other
Persons retained by the Company in connection with the consummation of the
transactions contemplated by this Agreement, (f) all listing fees to be paid by
the Company to the Trading Market, and (g) fees and disbursements of one counsel
for the Holders of the Registrable Securities as a group in connection with the
transactions contemplated by this Article V in which such Holders participate.
In all events, the Purchasers shall be solely responsible for paying all
brokerage fees, underwriter commissions or similar compensation relating to
their sale of Registrable Securities, legal fees of counsel retained by any
Holder of Registrable Securities other than the one counsel retained for the
Holders of the Registrable Securities as a group pursuant to subsection (g)
above, and any income taxes resulting from any such sale of Registrable
Securities.

 

 
2

--------------------------------------------------------------------------------

 

 

(c)     Amendments to Section 5.8 (Delay in Filing and Effectiveness of
Registration Statements). Section 5.8 of the Stock Purchase Agreement is amended
to read as follows:

 

Delay in Filing and Effectiveness of Registration Statements. In the event any
Registration Statement is not filed and declared effective within the deadlines
set forth in this ARTICLE V (whether the Registration Statement is selected for
review by the SEC or not), after the date of the applicable deadline until such
time as the applicable Registration Statement is declared effective, the Company
shall pay to each Holder of Registrable Securities requesting registration under
such Registration Statement an amount, as liquidated damages and not as a
penalty, equal to 1.00% per month, of the aggregate Purchase Price paid by the
Purchaser pursuant to this Agreement for any Registrable Securities then held by
such Holder (pro rata on a 30-day basis for any portion of a calendar month). If
the Holder shall be prohibited from selling Registrable Securities under a
Registration Statement as a result of a Suspension of more than 60 consecutive
days or Suspensions of more than 90 days in the aggregate in any 12-month
period, then for each day on which a Suspension is in effect that exceeds the
maximum allowed period for a Suspension or Suspensions, but not including any
day on which a Suspension is lifted, the Company shall pay such Holder, as
liquidated damages and not as a penalty, an amount equal to 1.00% per month, of
the Purchase Price paid by the Purchaser for such Registrable Securities
pursuant to this Agreement for any Registrable Securities then held by such
Purchaser (pro rata on a 30-day basis for any portion of a calendar month). For
purposes of this Section 5.8, a Suspension shall be deemed lifted on the date
that notice that the Suspension has been lifted is delivered to the Purchaser
pursuant to this Agreement. All liquidated damages under this Section 5.8 shall
be payable monthly in cash, in arrears and shall be due within five (5) Business
Days after the end of each calendar month, and any unpaid liquidated damages
under this Section 5.8 shall bear interest at 1.50% per month. In no event shall
the aggregate amount of such liquidated damages or interest thereon exceed 18.0%
of the aggregate Purchase Price paid by the Purchaser pursuant to this Agreement
for any Registrable Securities then held by the Holder. Such damages described
in this Section 5.8 shall not be the exclusive remedy for the failure of the
Registration Statement to be filed and declared effective or to maintain the
effectiveness of the Registration Statement. Notwithstanding anything to the
contrary in this Section 5.8, in no event shall a Suspension be deemed to have
occurred under this Section 5.8 where such suspension is the result of any
misstatement or omission of information regarding the Purchaser in the
Registration Statement or any amendment or supplement thereto.

 

(d)     Addition of Section 5.10 (Registration Rights of Series B and Series C
Preferred Stock). Section 5.10 is hereby added to the Stock Purchase Agreement
to read as follows:

 

Registration Rights of Series A and Series B Preferred Stock. Notwithstanding
any other provision in this Article V to the contrary, the registration rights
of the holders of the Series A Preferred Stock and Series B Preferred Stock
shall be pari passu with the registration rights of the holders of the Series C
Preferred Stock and Series D Preferred Stock.

 

 
3

--------------------------------------------------------------------------------

 

 

(e)     Addition of Section 5.11 (Shelf Registration). Section 5.11 is hereby
added to the Stock Purchase Agreement to read as follows:

 

“5.11     Shelf Registration.

 

(a)     Shelf Requests. In addition to Holder’s Demand Registration and
Piggyback Registration rights described above, if a Holder is deemed to be an
affiliate of the Company, the Company shall prepare and file a shelf
registration statement pursuant to Rule 415 of the Securities Act (the “Shelf
Registration Statement”) on Form S-3 or any successor form thereto with the SEC
as soon as practicable (but in no event later than thirty (30) calendar days
after the Holder provides a written request (a “Shelf Request”) to the Company)
covering the resale of all or a portion of the Holder’s Registrable Shares
described in the Shelf Request. In the event that Form S-3 is unavailable for
such a registration, the Company shall use such other appropriate form as is
available for such a registration and is reasonably acceptable to the Holder. A
Shelf Request shall specify the intended method of distribution of the
Registrable Securities described in the Shelf Request. Upon the Company’s
receipt of a Shelf Request, the Company shall give written notice of such Shelf
Request to the other Holders of the Registrable Shares who were not included in
the Shelf Request within ten (10) days following the Company’s receipt of the
Shelf Request (“Shelf Notice”). The Shelf Notice shall include information
concerning whether all, part, or none of the distribution is expected to be made
by means of an underwriting, and, if more than one means of distribution is
contemplated, the Company may require the Holders receiving the Shelf Notice to
notify the Company of the means of distribution of their Registrable Securities
to be included in the registration. If any Holder who did not submit the
original Shelf Request desires to sell any Registrable Securities owned by such
Holder, such Holder may elect to have all or any portion of its Registrable
Securities included in the Shelf Registration Statement by notifying the Company
in writing (a “Supplemental Shelf Request”) within twenty (20) days after
receiving the Shelf Notice from the Company. The right of any Holder to include
all or any portion of its Registrable Securities in the Shelf Registration
Statement shall be conditioned upon the Company’s having timely received a
Supplemental Shelf Request (which right shall be further conditioned to the
extent provided in this Article V). Any Holder proposing to distribute its
Registrable Securities through an underwriting shall enter into an underwriting
agreement in customary form with the underwriter or underwriters selected for
such underwriting.

 

(b)     Shelf Registration Procedures. The Company shall use its best efforts to
have the Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the date which is: (i) if the
Registration Statement is not subject to a full review by the SEC, sixty (60)
calendar days after the date of the Shelf Request, or (ii) if the Registration
Statement is subject to a full review by the SEC, ninety (90) calendar days
after the date of the Shelf Request (the “Shelf Filing Deadline”). Further, the
Company shall:

 

(i)     file with the SEC in accordance with Rule 424 under the 1933 Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement by 9:30 a.m. New York time on the Business Day following
the date that the Registration Statement has been declared effective by the SEC
intended to permit each Holder to sell, at such Holder’s election, all or part
of the Registrable Securities held by such Holder without restriction;

 

(ii)     use its reasonable best efforts to prepare and file with the SEC such
amendments and post-effective amendments to the Shelf Registration Statement as
may be necessary to keep the Shelf Registration Statement continuously effective
(subject to any suspension period(s)) pursuant to Rule 415 until the earlier of
(A) the date as of which Holder may sell all of the Registrable Securities
covered by the Shelf Registration Statement without restriction or limitation
pursuant to Rule 144 and without the requirement to be in compliance with Rule
144(c)(1) (or any successor thereto) promulgated under the 1933 Act or (B) the
date on which Holder shall have sold all of the Registrable Securities covered
by such Shelf Registration Statement (the “Required Period”); and

 

(iii)     use its reasonable best efforts to cause the resale prospectus to be
supplemented by any required prospectus supplement; provided, that a
registration pursuant to a Shelf Registration Statement shall not be deemed to
have been effected unless it has been declared effective by the SEC and has
remained effective for the Required Period; further provided, that if an
offering of Registrable Securities pursuant to a Shelf Registration Statement is
terminated by any stop order, injunction, or other order of the SEC or other
governmental agency or court after the Shelf Registration Statement becomes
effective, the Shelf Registration Statement will be deemed not to have been
effected.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     During the period of effectiveness of the Shelf Registration Statement,
any participating Holder shall be entitled to sell all or part of the
Registrable Securities registered on behalf of such Holder pursuant to the Shelf
Registration Statement.”

 

(f)     Amendment to Section 6.1(b) (Restrictive Legend). Section 6.1(b) is
hereby amended to read as follows:

 

“(b)     Restrictive Legend. The Purchasers agree to the imprinting, so long as
is required by this Section 6.1(b), of a legend substantially in the following
form on any certificate evidencing Securities:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAS BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.
NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY SUCH SECURITIES.

 

Certificates evidencing Conversion Shares shall not be required to contain such
legend or any other legend and will be freely tradable without any restrictions
or limitations under applicable securities laws, rules and regulations: (i)
while a Registration Statement covering the resale of such Conversion Shares is
effective under the Securities Act; provided, that the Company’s counsel shall
have delivered a legal opinion relating to the removal of legends upon a sale or
transfer of such Conversion Shares, or (ii) following any sale of such
Conversion Shares pursuant to Rule 144, or (iii) if such Conversion Shares are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall take all actions, including, but not limited to, causing its counsel to
issue the legal opinion included in the Transfer Agent Instructions to the
Transfer Agent on the Registration Effective Date and to deliver any required
legal opinions with respect to the removal of legends upon the sale or transfer
of Conversion Shares, that are necessary to issue Conversion Shares that are
freely tradable on the Eligible Market without restriction and not containing
any restrictive legend without the need for any action by the Purchasers.
Following the Registration Effective Date or at such earlier time as a legend is
no longer required for certain Securities, the Company will no later than five
(5) Trading Days following the delivery by a Purchaser to the Company of a
legended certificate representing such Securities, use its reasonable best
efforts to deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. For so long as any Purchaser owns
Securities, the Company will not effect or publicly announce its intention to
effect any exchange, recapitalization or other transaction that effectively
requires or rewards physical delivery of certificates evidencing the Common
Stock.”

 

 
5

--------------------------------------------------------------------------------

 

 

 

(g)     Amendment to Section 8.4(a) (Notices). The contact information for the
Company set forth in Section 8.4(a) is amended to read as follows:

 

PSM Holdings, Inc.

5900 Mosteller Drive, Suite 3

Oklahoma City, OK 73112

Attn: Kevin Gadawski, CEO

Facsimile No. 405-753-1904

Email: kgadawski@wewalkyouhome.com

 

3.     LIMITED WAIVER.

 

(a)     Each of the Purchasers, severally and not jointly, hereby grants a
limited waiver of relevant provisions of Section 5(e)(vii) of the Series A
Certificate of Designations and the Series B Certificate of Designations (each
as defined in the Original Stock Purchase Agreement), as applicable, to permit
the conversion of short-term loans in the amount of $135,000 into shares Series
C Preferred Stock without triggering any adjustments to the conversion price of
the Series A or Series B Preferred Stock.

 

(b)     Each of the Purchasers, severally and not jointly, hereby grants a
limited waiver of relevant provisions of Section 6 of the Series A Certificate
of Designations and the Series B Certificate of Designations (each as defined in
the Original Stock Purchase Agreement), as applicable, to the required
Preemptive Rights Notice and to the preemptive right to purchase New Securities
in connection with the sale of shares of Series C 6% Preferred Stock or Series D
6% Preferred Stock as set forth in the New Stock Purchase Agreement executed in
connection with the offering of the New Securities.

 

(c)     Each of the Purchasers, severally and not jointly, hereby grants a sixty
(60) day limited waiver of the Company’s obligations under Sections 6.4 and 7.2
of the Original Stock Purchase Agreement to maintain a reserve from its duly
authorized shares of Common Stock for the issuance of the Conversion Shares
which equal 130% of the number of shares of Common Stock issuable upon
conversion of the Series A Preferred Stock and Series B Preferred Stock so that
the Company may amend its Certificate of Incorporation to increase the number of
authorized and unissued shares of Common Stock to be reserved for issuance upon
conversion of the Series A Preferred Stock, Series B Preferred Stock, Series C
Preferred Stock, or Series D Preferred Stock.

 

 
6

--------------------------------------------------------------------------------

 

 

4.     EFFECTIVENESS. This Amendment shall become effective upon the Closing of
the New Stock Purchase Agreement (as defined therein).

 

5.     GENERAL PROVISIONS.

 

(a)     The Company hereby confirms that each representation and warranty made
by it under the Stock Purchase Agreement and the other Transaction Documents was
true and correct when made as of the Closing Date, except to the extent that any
such representation or warranty expressly related solely to an earlier date (in
which case such representation or warranty was true and correct on and as of
such earlier date), and that no default or any event that with the passage of
time or giving of notice would constitute a default, has occurred or is
continuing under the Stock Purchase Agreement or any other Transaction Document.

 

(b)     Except as amended hereby, each of the Stock Purchase Agreement and the
other Transaction Documents shall continue to be, and shall remain, in full
force and effect. Except as provided herein, this Amendment shall not be deemed
(i) to be a waiver of, or consent to, or a modification or amendment of, any
other term or condition of the Stock Purchase Agreement or (ii) to prejudice any
right or rights which the Purchasers may now have or may have in the future
under or in connection with the Stock Purchase Agreement or the other
Transaction Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

[Signature page follows]

 

 
7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
the Stock Purchase Agreement to be executed by their respective officers
thereunto duly authorized, as of the date first above written.

 

PSM HOLDINGS, INC.

 

 

By: /s/ Kevin Gadawski                                                    

Name: Kevin Gadawski
Title: President and CEO

 

 

LB MERCHANT PSMH-1, LLC, a Florida

limited liability company

 

By: LB PSMH Manager, LLC, a Florida limited liability

company, its Manager

 

By: Littlebanc Advisors, LLC, a Florida

limited liability company, its Managing

Member

 

By:/s/ Michael Margolies                              

Name: Michael Margolies

Title: Managing Member

 

 

Riverview Group LLC

 

 

By:/s/ Larry
Statsky                                                             

Name:Larry Statsky                                                             

Title: Authorized Signatory                                                

 

 